SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1148
KA 09-01977
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

JERRY K. SCROGER, ALSO KNOWN AS JERRY SCROGER, JR.,
ALSO KNOWN AS JERRY K. SCROGER, JR.,
DEFENDANT-APPELLANT.


GARY A. HORTON, PUBLIC DEFENDER, BATAVIA (BRIDGET L. FIELD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Genesee County
(Robert C. Noonan, A.J.), rendered September 3, 2009. The judgment
convicted defendant, upon his plea of guilty, of criminal contempt in
the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   November 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court